IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ROBERT ANDREAS CHRISTOU,

              Appellant,

 v.                                                     Case No. 5D15-2005

NICOLETTE MARIE BALDREE,

              Appellee.

________________________________/

Opinion filed March 4, 2016

Appeal from the Circuit Court
for Brevard County,
Morgan Laur Reinman, Judge.

Dale F. Webner, of Miller & Webner, P.A.,
Weston, for Appellant.

Patricia M. Lee, of Urban Thier &
Federer, P.A., Orlando, for Appellee.


PER CURIAM.

       The trial court erred in awarding attorney’s fees1 against Robert Christou, the

Respondent in the paternity action below. A court in a domestic relations proceeding that

is without personal jurisdiction over the respondent may not order the respondent to pay




       1
         The fees were awarded pursuant to section 742.045, Florida Statutes (2014),
which authorizes a court to award attorney’s fees in a paternity action after consideration
of the party’s “financial resources.”
attorney’s fees. See Beroes v. Fla. Dep’t of Revenue, 958 So. 2d 489, 492 (Fla. 3d DCA

2007); Steffens v. Steffens, 593 So. 2d 1156, 1158 (Fla. 2d DCA 1992); Montano v.

Montano, 520 So. 2d 52, 53 (Fla. 3d DCA 1988).



      REVERSED AND REMANDED.

ORFINGER, EVANDER and WALLIS, JJ., concur.




                                          2